Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recite “if the current level of the control signal exceeds a threshold value”. The phrase “if’ renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP 2173.05(d).
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being depended on claim 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al. (US 6717785 B2 and Fukuda hereinafter.).
Regarding claim 1, Fukuda discloses a switch module [fig. 1, semiconductor switching element driving circuit], comprising: a transistor switch [fig. 1, insulated-gate bipolar transistor 4] including a control terminal [fig. 1, gate terminal 4a], a first load terminal [fig. 1, sense terminal 4d] and a second load terminal [fig. 1, collector terminal 4b]; and a short circuit detection circuit [fig. 1, overcurrent limiting circuit 10] configured to detect a short circuit [overcurrent Ic] state between the first load terminal and the second load terminal [col 5 line 61 – col 6 line 38] and to switch the transistor switch off [col 8 lines 12-14] by electrically coupling the control terminal to the first load terminal [col 5 line 61 – col 6 line 38, overcurrent limiting transistor 13 to turn on] in response to detecting the short circuit state [overcurrent], wherein the short circuit detection circuit is supplied with power by a voltage between the control terminal and the first load terminal [fig. 1, transistor 13 receiving power from a high-rail on transistor 3a through resistor 5.].
Regarding claim 2, Fukuda discloses wherein the short circuit detection circuit [fig. 1, overcurrent limiting circuit 10] is configured not to output an additional signal indicating the detection of the short circuit state [col 5 lines 37-50].
Regarding claim 3, Fukuda discloses wherein the short circuit detection circuit [fig. 1, overcurrent limiting circuit 10] is configured to measure a current through the transistor switch between the first load terminal and second load terminal [col 5 lines 61-65], and to detect the short circuit state if the current exceeds a predefined threshold [col 5 line 66 - col 6 line 10].
Regarding claim 5, Fukuda discloses wherein the transistor switch comprises an insulated gate bipolar transistor [fig. 1, insulated-gate bipolar transistor 4], and wherein [col 5 lines 51-65] the control terminal is a gate terminal [fig. 1, gate terminal 4a], the first l1012-3072 / 2020P03523US24oad terminal is an emitter terminal [emitter terminal 4c] and the second load terminal is a collector terminal of the insulated gate bipolar transistor [collector terminal-4b].
Regarding claim 6, Fukuda discloses wherein all external terminals [para. 54] of the switch module coupled to the transistor switch [fig. 1, insulated-gate bipolar transistor 4] or the short circuit detection circuit [fig. 1, overcurrent limiting circuit 10] are selected from the group consisting of: a main gate terminal [gate terminal 4a] coupled to the gate terminal [fig. 1, gate terminal of insulated-gate bipolar transistor 4]; a main emitter terminal [emitter terminal 4d] coupled to the emitter terminal [fig. 1, emitter terminal of insulated-gate bipolar transistor 4]; a main collector terminal [collector terminal 4b] coupled to the collector terminal [fig. 1, collector terminal of insulated-gate bipolar transistor 4]; an auxiliary emitter terminal [para. 107, fig. 6, terminal E] coupled to the emitter terminal [fig. 6, emitter terminal of transistor labeled alpha and beta]; and an auxiliary collector terminal [para. 107, fig. 6, terminal C] coupled to the collector terminal [fig. 6, collector of transistor labeled alpha and beta].
Regarding claim 7, Fukuda discloses a driver circuit [fig. 1, input logic circuit 2 coupled to driver circuit 3] for a switch module [fig. 1, semiconductor switching element] including a transistor switch [fig. 1, insulated-gate bipolar transistor 4], wherein [para. 54] the driver circuit is configured to provide a control signal [current through resistor 5] to a control terminal [gate terminal 4a] of the switch module for controlling the transistor switch [turn on/off, an IGBT 4], to detect a short circuit [overcurrent] state between first and second load terminals of the switch module [para. 58] and to turn off the transistor switch [overcurrent limiting transistor 13 is turned on] in response to detecting the short circuit, and wherein [para. 54] the detecting of the short circuit state is on the basis of a change of current level of the control signal [collector current Ic] and/or on the basis of a change of voltage between the control terminal of the switch module and the first load terminal [para. 58, predetermined base-emitter Voltage Vbe].
Regarding claim 8, Fukuda discloses wherein the driver circuit [input logic circuit 2 and driver circuit 3] is configured to detect the short circuit state [overcurrent], if the current level [para. 54, input logic circuit 2 controls a collector current Ic between a collector terminal 4b as a first terminal and an emitter terminal 4c] of the control signal exceeds a threshold value [para 58-59].
Regarding claim 9, Fukuda discloses wherein [para. 64] the current level [Ic] is detected at a terminal [4d] for outputting the control signal [control signal on terminal 4a from overcurrent protection circuit 20a] and/or at internal circuit components of the driver circuit.
Regarding claim 10, Fukuda discloses wherein the driver circuit is configured to detect the short circuit state [para. 75, since the collector current Ic exceeds the i2] on the basis of a voltage dip of the voltage between the control terminal and the first load terminal [para. 76, the gate voltage of the IGBT 4 is dropped and the collector current Ic decreases gently].
Regarding claim 11, Fukuda discloses a system [fig. 1, semiconductor switching element], comprising: the switch module of claim 1; and a driver circuit [fig. 1, input logic circuit 2 coupled to driver circuit 3] configured to provide a control signal [current through resistor 5] to the control terminal [gate terminal 4a] of the switch module for controlling the transistor switch [fig. 1, insulated-gate bipolar transistor 4], to detect a short circuit state [para. 55] between the first and second load terminals [fig. 1, sense terminal 4d and collector terminal 4b] of the switch module and to turn off the transistor switch in response to detecting the short circuit [para. 56].
Regarding claim 12, Fukuda discloses wherein [para. 109-110] the driver circuit is configured to detect the short circuit state [overcurrent in Ic] on the basis of a voltage rise between the first and second load terminals [voltage Vce].
Regarding claim 13, Fukuda discloses a method of operating a switch module [fig. 1] for a transistor switch [fig. 1, insulated-gate bipolar transistor 4] having a control terminal [fig. 1, gate terminal 4a], a first load terminal [fig. 1, sense terminal 4d] and a second load terminal [fig. 1, collector terminal 4b], the method comprising: detecting, by the switch module, a short circuit state between the first load terminal and the second load terminal [over current through sense terminal 4d] of the transistor switch [para. 56]; and electrically coupling, by the switch module, the control terminal and the first load terminal of the transistor switch in response to detecting the short circuit state [a sense current is carried though the sense terminal 4d, the sense resistors 11 and 12 serve as a current detecting unit to turn on the overcurrent limiting transistor 13 according to a voltage divided by these sense resistors 11 and 12.].
Regarding claim 14, Fukuda discloses a method for operating a switch module comprising a transistor switch [fig. 1, insulated-gate bipolar transistor 4], the method comprising: providing a control signal to the switch module for controlling the transistor switch [para. 53, turn it on/off, an IGBT 4];1012-3072 / 2020P03523US 26detecting a short circuit state between first and second load terminals of the switch module [para. 54, overcurrent limiting circuit 10 for limiting a flow of an overcurrent (short circuit current) that flows to the IGBT 4]; and turning off the transistor switch in response to detecting the short circuit [para. 58, the overcurrent limiting transistor 13 is turned on by a divided voltage applied with the sense resistors 11 and 12.], wherein the detecting of the short circuit state is on the basis of a change of a current level of the control signal [para. 75, since the collector current Ic exceeds the i2] and/or on the basis of a change of a voltage between a control terminal of the switch module and the first load terminal [para. 76, the gate voltage of the IGBT 4 is dropped and the collector current Ic decreases gently].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Zhong (CN 205725513 U and Zhong hereinafter.) further in view of Konrath et al. (US 20200203513 A1 and Konrath hereinafter.).
Regarding claim 4, Fukuda discloses all the features in regards to claim 1 as indicated above. Fukuda discloses further the transistor switch comprises a silicon carbide based metal oxide semiconductor field effect transistor, and wherein the control terminal is a gate terminal [Fukuda, para. 54, gate terminal 4a], the first load terminal is a source terminal and the second load terminal is a drain terminal of the silicon carbide based metal oxide semiconductor field effect transistor. Fukuda does not explicitly disclose the transistor switch comprises a silicon carbide based metal oxide semiconductor field effect transistor, the first load terminal is a source terminal and the second load terminal is a drain terminal of the silicon carbide based metal oxide semiconductor field effect transistor. 
However, Zhong discloses the transistor switch comprises [power switch comprising silicon carbide metal oxide semiconductor field effect transistor] a silicon carbide based metal oxide semiconductor field effect transistor, the first load terminal is a source terminal and the second load terminal is a drain terminal of the silicon carbide based metal oxide semiconductor field effect transistor. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify the teachings of Fukuda to include power switch comprising carbide metal oxide semiconductor field effect transistor as taught by Zhong to disclose a utility module with higher efficiency and better overall loss in a power system. Fukuda in view of Zhong does not explicitly disclose the first load terminal is a source terminal and the second load terminal is a drain terminal of the silicon carbide based metal oxide semiconductor field effect transistor.
However, Konrath discloses the semiconductor devices 500 may be SiC-MOSFETs with n-channel field effect transistor cells TC, wherein the first load terminal is a source terminal S and the second load terminal is a drain terminal D. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify the teachings of Fukuda in view of Zhong to include SiC-MOSFET device with n-channel field effect transistor cells TC, wherein the first load terminal is a source terminal S and the second load terminal is a drain terminal D to disclose a system for improving long-term stability of silicon carbide device parameters.
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Fukunaga et al. (US 5375028 and Fukunaga hereinafter.) further in view of Romano et al. (US 10454469 and Romano hereinafter.).
Regarding claim 15, Fukuda discloses all the features regarding claim 1 as indicated above. Fukuda does not explicitly disclose wherein the short circuit detection circuit comprises a voltage supply, a detector/driver circuit, and a diode electrically connecting the control terminal to the voltage supply, wherein the diode is configured to prevent reverse currents, wherein the voltage supply is configured to provide a voltage to the detector/driver circuit when the voltage between the control terminal and the first load terminal is at least in a range of a threshold voltage necessary for switching the transistor switch on, and wherein the detector/driver circuit is configured receive an indication of a current from the first load terminal and to detect the short circuit state.
However, Fukunaga discloses wherein the short circuit detection circuit [fig. 8] comprises a voltage supply [col 6 lines 44-52, power supplies P and N], a detector/driver circuit [fig. 8, Dri, Mi and CTi], and a diode [fig. 8, diode Di] electrically connecting the control terminal to the voltage supply [control terminal electrically connected to voltage supply through collector-emitter junction], wherein the diode is configured to prevent reverse currents [col 1 lines 24-30, freewheeling diodes]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Fukuda to include the teachings of Fukunaga to disclose a system for protecting semiconductor elements against excessive currents. Fukuda in view of Fukunaga does not explicitly disclose wherein the voltage supply is configured to provide a voltage to the detector/driver circuit when the voltage between the control terminal and the first load terminal is at least in a range of a threshold voltage necessary for switching the transistor switch on, and wherein the detector/driver circuit is configured receive an indication of a current from the first load terminal and to detect the short circuit state.
However, Romano discloses wherein the voltage supply [fig. 1, voltage driver 14] is configured to provide a voltage to the detector/driver circuit [fig. 1, switch driver 16] when the voltage between the control terminal [fig. 1, control input connection 13] and the first load terminal [fig.1, first terminal 11] is at least in a range of a threshold voltage necessary for switching the transistor switch on [exceeds a voltage, col 4 lines 11-15], and wherein the detector/driver circuit is configured receive an indication of a current from the first load terminal and to detect the short circuit state [col 4 lines 16-19]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Fukuda in view of Fukunaga to include the teachings of Romano to disclose a system for detection of undesired current conditions within a switching environment, so that the switch device can be switched into a closed condition in a reliable way when the undesired current condition exists.
Regarding claim 17, Fukuda in view of Fukunaga further in view of Romano discloses further wherein the short circuit detection circuit [Fukuda, fig. 1, overcurrent limiting circuit 10] further comprises a transistor [Fukuda, fig. 1, overcurrent limiting transistor 13], wherein when a short circuit is detected [Fukuda, overcurrent Ic], the detector/driver circuit is configured to control the transistor to be switched on [Fukuda, limiting transistor 13 to turn on] such that the transistor electrically couples the control terminal [Fukuda, col 5 line 61 – col 6 line 38, overcurrent limiting transistor 13 to turn on and thereby shorting] to the first load terminal via a resistor [Fukuda, Fig. 1, current limiting resistor 14].
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Fukunaga further in view of Romano further in view of Arulandu et al. (WO 2019185540 A1 and Arulandu hereinafter.).
Regarding claim 16, Fukuda in view of Fukunaga further in view of Romano discloses all the features regarding claim 15 as indicated above. Fukuda in view of Fukunaga further in view of Romano does not explicitly disclose wherein the short circuit detection circuit further comprises a buffer capacitor coupled between the supply and the detector/driver circuit.  
However, Arulandu discloses wherein further comprises a buffer capacitor [fig. 1, pg.4, buffer capacitor 22] coupled between the supply [fig.1, pg. 5, voltage supply rail 38] and the detector/driver circuit [fig. 1, pg.5, driver 14]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Fukuda in view of Fukunaga further in view of Romano to include the teachings of Arulandu to disclose a system for controlling of a current while preventing a driver from operating beyond its output current and/or voltage limits.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Fukunaga further in view of Romano further in view of Mauder et al. (US 10254327 and Mauder hereinafter.).
Regarding claim 18, Fukuda in view of Fukunaga further in view of Romano discloses all the features regarding claim 17 as indicated above. Fukuda in view of Fukunaga further in view of Romano does not explicitly disclose wherein the resistor has a resistance value such that the voltage between the control terminal and the first load terminal drops in case of a short circuit and the transistor switch turns off.
However, Mauder discloses wherein the resistor [fig. 2, resistor 22 with current i.sub.c] has a resistance value such that the voltage between the control terminal [G terminal of IGBT 21] and the first load terminal [emitter terminal E] drops [current i.sub.c through resistor 22 limited] in case of a short circuit [fig. 3, col 5 lines 59-64] and the transistor switch turns off [transistor 21 closed]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Fukuda in view of Fukunaga further in view of Romano to include the teachings of Mauder to disclose an evaluation circuit configured to detect a short circuit condition based on the magnitude of a signal.
Regarding claim 20, Fukuda in view of Fukunaga further in view of Romano discloses all the features regarding claim 15 as indicated above. Fukuda in view of Fukunaga further in view of Romano does not explicitly disclose wherein the detector/driver circuit comprises a comparator configured to compare the indication of the current to a threshold value, and wherein the detector/driver circuit is configured to detect a short circuit if the threshold value is exceeded.  
However, Mauder discloses wherein the detector/driver circuit [first comparator 24 and second comparator 25] comprises a comparator configured to compare the indication of the current [current i.sub.c] to a threshold value [U.sub.g,ref and U.sub.ee′,ref], and wherein the detector/driver circuit is configured to detect a short circuit if the threshold value is exceeded [col 5 lines 44-64]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Fukuda in view of Fukunaga further in view of Romano to include the teachings of Mauder to disclose an evaluation circuit configured to detect a short circuit condition based on the magnitude of a signal.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Fukunaga further in view of Romano further in view of Mauder further in view of Tsukagoshi et al. (US 6496049 B2 and Tsukagoshi hereinafter.).
Regarding claim 19, Fukuda in view of Fukunaga further in view of Romano further in view of Mauder discloses all the features regarding claim 18 as indicated above. Fukuda in view of Fukunaga further in view of Romano further in view of Mauder discloses further such that when transistor [Mauder, IGBT 21] is switched on [Mauder, closed state], the voltage between the control terminal [Mauder, gate terminal G] and the first load terminal [Mauder, emitter terminal E] is lower than a threshold voltage [Mauder, U.sub.ee′] of the transistor switch but high enough [Mauder, lower than high threshold U.sub.ee′] for the voltage supply [Mauder, driver 20] to still receive sufficient voltage [Mauder, output of latch circuit 26] to maintain operation of the short circuit detection circuit [col 13 lines 56 - 58]. Fukuda in view of Fukunaga further in view of Romano further in view of Mauder does not explicitly disclose wherein the resistance value is selected depending on an external gate resistor coupled to the control terminal, an on-resistance of the transistor, and an internal resistance of a driver for the transistor switch. 
However, Tsukagoshi discloses wherein the resistance value [fig. 4, resistor R1] is selected depending on an external gate resistor [fig. 4, R3] coupled to the control terminal [fig. 4, col 10 lines 12-29, gate terminal of Q1], an on-resistance of the transistor [fig. 4, col 10 lines 30-44, transistor Q1], and an internal resistance of a driver [comparing circuit 30] for the transistor switch [col 10 lines 17-29]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Fukuda in view of Fukunaga further in view of Romano further in view of Mauder to include the teachings of Tsukagoshi to disclose a system for reducing the voltage loss between an output terminal and a common terminal so as to enable overcurrent protection to be correctly carried out under stable conditions.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Fukunaga further in view of Romano further in view of Chang et al. (WO 2016080909 A1 and Chang hereinafter.).
Regarding claim 21, Fukuda in view of Fukunaga further in view of Romano discloses all the features regarding claim 15 as indicated above. Fukuda in view of Fukunaga further in view of Romano does not explicitly disclose wherein the detector/driver circuit comprises a differentiator and a comparator.
However, Chang discloses wherein the detector/driver circuit [second detector 106] comprises a differentiator [para. 40, analog differentiator] and a comparator [para. 36, comparator]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Fukuda in view of Fukunaga further in view of Romano to include the teachings of Chang to disclose a system for provides improvement in the electronic single-event short circuit (ie a latch-up) detection and protection. Enables short circuit detection and protection circuit to make use of both the load current and the rate of change of the load current to ensure that short circuit event is detected as early as possible so that the power to the target circuit can be disabled as quickly as possible.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Chae et al. (US 10447258 and Chae hereinafter.).
Regarding claim 22, Fukuda discloses all the features regarding claim 7 as indicated above. Fukuda discloses wherein further comprising: a push-pull driver [Fukuda, fig. 1, col 5 lines 51-60, Source driver 3a and sink driver 3b] configured to drive the transistor switch [Fukuda, fig. 1, IGBT4] in normal operation [Fukuda, turn off IGBT 4]. Fukuda does not explicitly disclose a controller configured to: monitor a current flowing from the driver circuit to a gate terminal of the switch module using a current meter and/or a voltage between the gate terminal and an auxiliary emitter terminal of the switch module using a voltage meter; detect a short circuit when the monitored current exceeds a current threshold and/or the monitored voltage drops below a voltage threshold; and in response to detecting the short circuit, set a control signal to the gate terminal of the switch module such that the transistor switch is switched off  
However, Chae discloses a controller [fig. 2, controller 40] configured to: monitor a current [fig. 2, detection circuit 20] flowing from the driver circuit [driver circuit 30] to a gate terminal of the switch module [gate terminal of switching module 10] using a current meter and/or a voltage between the gate terminal and an auxiliary emitter terminal of the switch module using a voltage meter [col lines 51 – 57 and col 6 lines 17-19]; detect a short circuit [prevent an over-current] when the monitored current exceeds a current threshold and/or the monitored voltage drops below a voltage threshold [col 5 line 65 – col 6 line 4] and in response to detecting the short circuit, set a control signal to the gate terminal of the switch module such that the transistor switch is switched off [col 6 lines 1-4.]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Fukuda to include the teachings of Chae to disclose a switch module and a detection circuit for detecting the protection voltage for protecting the switch module, and thus enables improving the reliability of the switching module driving for improving the protection of the stable switch module.
Regarding claim 23, Fukuda discloses all the features regarding claim 11 as indicated above. Fukuda discloses further wherein the driver circuit comprises: a push-pull driver [Fukuda, fig. 1, col 5 lines 51-60, Source driver 3a and sink driver 3b] configured to drive the transistor switch [Fukuda, fig. 1, IGBT4] in normal operation [Fukuda, turn off IGBT 4]. Fukuda does not explicitly disclose a controller configured to: monitor a current flowing from the driver circuit to the control terminal of the switch module using a current meter and/or a voltage between the control terminal and an auxiliary emitter terminal of the switch module using a voltage meter; detect the short circuit when the monitored current exceeds a current threshold and/or the monitored voltage drops below a voltage threshold; and in response to detecting the short circuit, set the control signal such that the transistor switch is switched off.
However, Chae discloses a controller [fig. 2, controller 40] configured to: monitor a current [fig. 2, detection circuit 20] flowing from the driver circuit [driver circuit 30] to the control terminal of the switch module [gate terminal of switching module 10] using a current meter and/or a voltage between the control terminal and an auxiliary emitter terminal of the switch module using a voltage meter [col lines 51 – 57 and col 6 lines 17-19]; detect the short circuit [prevent an over-current] when the monitored current exceeds a current threshold and/or the monitored voltage drops below a voltage threshold [col 5 line 65 – col 6 line 4]; and in response to detecting the short circuit, set the control signal such that the transistor switch is switched off [col 6 lines 1-4]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Fukuda to include the teachings of Chae to disclose a switch module and a detection circuit for detecting the protection voltage for protecting the switch module, and thus enables improving the reliability of the switching module driving for improving the protection of the stable switch module.
Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5-14 filed on 9/13/2022 have been fully considered but they are not persuasive. Applicant argues (on page 9 argument) that Fukuda does not disclose a “switch module” comprising a transistor switch and a short circuit detection unit in-that a “module” includes a “package housing”. Examiner respectfully disagrees.
Dictionary.com defines “module” as “a separable component, frequently one that is interchangeable with others, for assembly into units of differing size, complexity, or function.”. It is the examiners opinion that a “switch module” as disclosed by Fukuda comprising a switch [insulated-gate bipolar transistor 4] and short circuit detection circuit [overcurrent limiting circuit 10] discloses a “switch module”. Therefore, Fukuda still reads on claims 1-3 and 5-14 and the rejection stands. 
Applicant (on page 10 argument) also argues that Fukuda does not disclose that the short circuit detection unit [overcurrent limiting circuit 10] is configured to switch the transistor switch off. Examiner respectfully disagrees.
Fukuda discloses [Col 6 lines 35-38] “the overcurrent limiting circuit 10 limits the collector current Ic in the case that the overcurrent becoming enormously large in the relatively Short time has occurred.”. Combining this with col 8 lines 5-19 of Fukuda which discloses “Thus, the gate voltage of the IGBT 4 is rapidly dropped to 0V, and the collector current Ic decreases rapidly with a Second inclination Steeper than the first inclination to cut off the IGBT 4 at a high speed. Furthermore, when the IGBT 4 is cut off, the jumping Voltage also occurs between the collector and the emitter of the IGBT4 by the -dI/dt in a rapidly decreasing the collector current Ic.”. Therefore, Fukuda still reads on claims 1-3 and 5-14 and the rejection stands. 
Applicant (on page 11 argument) argues that Fukuda does not disclose that the short circuit detection unit is configured to switch the transistor switch off by electrically coupling the control terminal to the first load terminal. Examiner respectfully disagrees.
Fukuda discloses [Col 5 line 61 – col 6 line 38 combined with col 7 line 61 – col 8 line 15]  the overcurrent limiting transistor 13 to turn on and thereby shorting gate of IGBT 4 with terminal 4 d of IGBT 4 through resistor 11. Therefore, Fukuda still reads on claims 1-3 and 5-14 and the rejection stands. 
Applicant (on page 11 argument) argues that Fukuda does not disclose the short circuit detection circuit is supplied with power by a voltage between the control terminal and the first load terminal. Examiner respectfully disagrees.
Fukuda discloses transistor 13 of overcurrent limiting circuit 10 received power from a high-rail coupled to transistor 3a through resistor 5 as shown in fig. 3. Therefore, Fukuda still reads on claims 1-3 and 5-14 and the rejection stands. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G YEAMAN whose telephone number is (571)272-5580. The examiner can normally be reached Mon - Fri 954 Schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES G YEAMAN/Examiner, Art Unit 2842                                                                                                                                                                                                        

/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842